Citation Nr: 1619727	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2013.  This matter was originally on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a psychiatric disorder other than PTSD and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have PTSD related to a confirmed in-service stressor.


CONCLUSION OF LAW

The Veteran does not have PTSD that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Pursuant to the Board's October 2013 Remand, the Appeals Management Center (AMC) notified the Veteran of the changes to 38 C.F.R. § 3.304(f), requested that the Veteran provides all the names and addresses of all medical care providers who treated him for psychiatric disorders, requested that the U.S. Army & Joint Services Records Research Center (JSRRC) provide any information corroborating the Veteran's alleged stressors, and scheduled a VA examination to determine the nature and etiology of any acquired psychiatric disorders, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2013 Remand as to the issue decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).    

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order as to the matter decided herein. 


Service Connection

The Veteran seeks service connection for PTSD.  The Veteran contends that he has PTSD due to witnessing an automobile accident in November 1968 during service in Norfolk, Virginia that resulted in the deaths of three people.  He has also stated that he has PTSD due to service in Guantanamo Bay between November to December 1965.  Specifically, he has stated that he witnessed the deaths of Cubans from land mines while working as a sentry, that Marines killed three Cuban soldiers on the base, and that he was at one point ready to fire shots at Cuban soldiers but did not.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Initially, the Veteran's service treatment records are absent a diagnosis of PTSD during service.  Service treatment records indicate that in April 1969 the Veteran was admitted to the hospital with a diagnosis of anxiety reaction because he was in a state of anxiety which incapacitated him for duty.  He was seen in the Psychiatry Department at the U.S. Naval Hospital in Portsmouth and an administrative discharge was recommended based on a diagnosis of Passive Aggressive Personality with multiple paranoid features and chronic hostility which existed prior to entrance into service.  The Veteran was informed of his diagnosis and that his organization had agreed to process him for discharge which could take from two to ten weeks.  He was discharged to full duty on the third day of hospitalization.  The Veteran was referred to psychiatry in May 1969 pending approval of the administrative discharge when he stated that he was unable to continue at barracks because of anxiety.  Later that month after administrative discharge was denied, the Veteran was again referred to psychiatry.  The consultation sheet notes that the Veteran continued to have anxiety problems and to act out with anti-social behavior.  Provisional diagnosis was passive aggressive personality.  In August 1969, a Medical Board found that the Veteran had a diagnosis of Passive Aggressive Personality which existed prior to entry, was not aggravated by service, was not due to own misconduct, and was not incurred in the line of duty.  It was recommended that the Veteran be discharged as unsuitable for service.

On the clinical examination in September 1969 for discharge from service, the Veteran's psychiatric health was evaluated as normal.  In fact, the Veteran was diagnosed as only having anxiety reaction and passive aggressive personality disorder during service.  Thus, there is no competent evidence that shows that the Veteran suffered from or demonstrated findings consistent with PTSD during service.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
With respect to credible supporting evidence that the claimed in-service stressor occurred, if the evidence establishes that the Veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Where, however, the VA determines that the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the Veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In this case, the Board finds that the Veteran did not engage in combat with the enemy.  In addition, the Veteran has never alleged, and the record does not demonstrate, that he was a POW.  On his original application for compensation received in March 1975 and his application for compensation received in September 1995, the Veteran denied being a POW. 

As such, the Veteran's lay statements are not enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  

In this case, the JSRRC found that based on the Marine Corps Historical Reference Pamphlet, in May 1966, a Cuban soldier was shot to death by a Marine guard at U.S. Naval Base, Guantanamo.  The State Department said that the sentry had fired a shot to warn the Cuban soldier who was inside the base, and another shot was fired as the Cuban was climbing over the fence.  In addition, also in May 1966, five armed Cuban soldiers intruded into the U.S. Naval Base, Guantanamo, but were driven away by Marine Fire.  JSRRC concluded that the Veteran's stressors should be conceded because the service records verify that he was stationed in Cuba when a Cuban soldier was shot to death by a Marine Guard and when five armed Cuban soldiers intruded but were driven away by Marine fire at the U.S. Naval Base, Guantanamo.  JSRRC also concluded that the Veteran's stressor statement also met the regulation governed under 38 C.F.R. § 3.304 to include fear of terrorist and hostile military activities.

With respect to the Veteran's witnessing the aftermath of a fatal motor vehicle accident on his way to the rifle range, however, there is simply not enough evidence in the record to corroborate the claimed stressor.  The Veteran argues that there is evidence that corroborates the alleged in-service stressor and points to a service personnel record which indicates that he received a forfeiture of $40 pay per month for two months for violation of Article 86 of the UCMJ, failure to be at appointed place of duty, the rifle range in Dam Neck Virginia on November 18, 1968 at 0500.  In this case, the Veteran's service personnel record includes a page of offences and punishments which confirms that he violated Article 86 and failed to be at the rifle range at 5:00 a.m. on November 18, 1969.  This fact tends to lend credence to the Veteran's alleged stressor, however, in light of the slight inconsistencies in the Veteran's statements, the Board finds that it is not enough on its own for corroboration.  

Although the basic details of the alleged stressor incident have remained fairly consistent, there are slight inconsistencies in the Veteran's reports regarding who the Veteran was with at the time as well as the type of vehicle involved in the accident.  In March 1997, the Veteran reported that he and several other soldiers riding in a van to a rifle range came upon a car which had just been in a fatal accident.  In April 1998, the Veteran reported that he was riding with another man and came on a vehicle, a van that had the front smashed up, in the middle of the road with lights on.  In December 2001, the Veteran reported that while riding to the rifle range, he and a sergeant were crossing a road and saw a car in the middle of the road.  In January 2007, the Veteran reported that he and a fellow Marine witnessed a fatal car accident.  In his October 2007 Statement in Support of Claim for Service Connection for PTSD, the Veteran reported that he was traveling to a Marine rifle range from Norfolk to Dam Neck, that he was in a vehicle with a Sergeant but could not remember his name. In June 2010, the Veteran testified that he was in a civilian vehicle with another person who was supposed to be at the rifle range too and because he did not have transportation, he rode with this person.  

In addition, the Board notes that the Veteran originally noted that the accident was shortly before the death of his friend in March 1969; and in March 2000, the Veteran reported that the accident occurred in April 1969.  In January 2007, the Veteran reported that he was charged with failure to report to the rifle range on November 22, 1969 and stated that the accident may have occurred on that date.  

Thus, the Board finds that the slight inconsistencies in the Veteran's statements regarding whether he was with one other Marine or with several other Marines, whether he was riding in a van or a car, and whether the vehicle involved in the fatal accident was a van or a car make it too difficult to accept the only piece of evidence which tends to corroborate the Veteran's claimed stressors.  Moreover, attempts to otherwise verify the report have proved unsuccessful.  The personnel record does not provide any alibi for his being late, the police do not have records dated that far back, and supporting statement from any of the variously reported people that may have been there have not been received.

Unfortunately, there is no mention at any time during service of the alleged incident in November 1968 although he reported several other in-service stressors.  In May 1969, the Veteran was noted to have been distraught over a car accident sustained by a friend.  During service, he also reported experiencing tension while on guard duty, harassment received from non-commissioned officers, learning that two close friends had been killed, and returning from leave and finding a new NCO had been placed in charge of his guard unit.  Further, at the VA examination in April 1975, the Veteran did not report the stressor event.  It wasn't until December 1996 that the Veteran reported the incident of the fatal accident of three teenagers.  In fact, the Veteran testified before a Hearing Officer in April 1997 at which time he was asked if he could recall any other circumstances leading up to his going to the Portsmouth Naval Hospital for a month's evaluation other than the Officer of the Day picking on him.  The Veteran replied, "Well, I was court marshaled for breaking windows with my hands prior to the incident with the gunnery sergeant." 

In conclusion, the Board concedes that the Veteran stressor of fear of hostile military activities while stationed at U.S. Naval Base, Guantanamo Bay, Cuba but cannot find that there is independent corroboration for the Veteran's claimed stressor regarding witnessing the aftermath of an automobile accident in which three teenagers died. 

As such, the remaining question is whether the record includes a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 related to the confirmed in-service stressor.

VA employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders for purposes of evaluating psychiatric disorders.  See 38 C.F.R. § 4.130 (2015).  For cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  In the present case, the claim was certified to the Board prior to August 4, 2014.  Therefore, in this case, 38 C.F.R. §§ 4.125 and 4.130 require there to be a current diagnosis for PTSD conforming to the criteria set forth in DSM-IV.

On VA psychiatric examination in April 1975, the Veteran was diagnosed as having passive-aggressive personality with some paranoid coloring.  

The Veteran underwent private psychological testing by a licensed psychologist in March 1997.  The April 1997 report noted that the Veteran had been referred by an intake worker who suggested that the Veteran request psychological testing necessary for a claim for VA benefits.  The Veteran reported that after he was transferred to Portsmouth, he and several other soldiers riding in a van to a rifle range came upon a car which had just been in a fatal accident.  They found three young adults dead who looked as if they were dressed for a prom dance.  They were the first ones to arrive on the scene; and he saw a young woman half in and half out of the passenger window.  He stated that this incident bothered him greatly and that he tried to forget about it, although he thought about whether he and his comrades could have saved the lives had they arrived just a little sooner.  The Veteran also stated that he sometimes had dreams about the incident.  The examiner noted the Veteran stated that two of his friends from school went to Vietnam and died there and that most of the men in the Veteran's boot camp unit went to Vietnam while he did not and that some of them did not return.  The examiner noted that the Veteran expressed concern about this but he did not clearly articulate his feelings about the deaths and the fact that he did not go to Vietnam while so many others did.  The examiner also noted that throughout the interview, the Veteran often did not offer articulate descriptions or explanations of feelings which was consistent with his taciturnity and his guardedness.  It was the examiner's opinion that the Veteran lacked the capacity to clearly articulate emotions.

The Minnesota Multiphasic Personality Inventory (MMPI) the Woodcock-Johnson Tests of Achievement, the Rorschach Inkblot Test, and House Tree-Person test were administered.  The examiner found that the Veteran was functioning in the low average range cognitively, that he had developed chronically depressive personality features such as anhedonia and personality impoverishment, and that he may have had either unduly critical or harsh parents which may have resulted in an internalized pattern of self-criticism and deflated esteem.  Testing also suggested regressive patterns which developed early in life and a pattern of anxiety arising in the context of social relationships which manifests in the form of insecurity and hesitation in dealing with others, withdrawal, aloofness, the use of fantasy as a compensatory device, and reaction formations as a defense.  The examiner noted that since the Veteran has probably felt powerless in his environment, his anxiety generated symptoms of tension of a psychosomatic nature which he experienced in the employment context as mounting tension and the feeling of getting ready to blow and that in order to free himself of this distressing tension, he had resorted to a more isolated lifestyle.  The examiner noted that overall, the Veteran may have given the impression to other mental health professionals in the past as having a personality disorder primarily colored by either paranoia or passive aggression, his underlying dynamic has been more neurotic in nature with any personality disorder occurring as a manifestation of a defensive process.  The examiner noted that the Veteran's personality traits strongly suggested an avoidant type.

The examiner noted that when the Veteran entered the service, his regression and pattern of tension rendered him very sensitive to the sharp demands of military authority and that he subsequently attempted to discharge that tension several times with explosive anger.  The examiner noted that it was obvious that both in the military and in subsequent encounters with supervisors, the typical demands of authority had generated in the Veteran an unusual amount of tension, which he experienced both as anger and a fear of his own angry reaction and that over the years, he had developed a low threshold for stress in his dealings with others most pertinently manifested in his quickness to anger in dealing with superiors who may present unfair, petty, or irrational demands.  The examiner noted that the Veteran's experience with finding the bodies in the auto accident may have triggered an increased anxiety about the threatening nature of the world and he may also have suffered some reinforcement of his preexisting feelings of inadequacy in being passed over for transfer to Vietnam in a military culture that valued sacrifice and service to country.  The examiner noted that the presence of posttraumatic stress symptoms are thus related to his characteristic helplessness and powerlessness, themes at the heart of both neurotic regression and depression but that a diagnosis of PTSD was not merited under strict DSM IV criteria.  The Veteran was diagnosed as having dysthymia and rule out Generalized Anxiety Disorder.  He was also diagnosed as having Avoidant Personality Disorder.

In April 1998, A VA staff psychiatrist noted that the Veteran reported that he witnessed a car accident where three people were killed which happened on the way to the rifle range in Norfolk in 1969.  He remembered that he was riding with another man and came on a vehicle sitting in the middle of the road with the lights on.  They got out to look, and no one else was around.  A van had the front smashed up, the driver was lying over the steering wheel dead, a girl was lying half outside of the van dead, and other man was outside the van dead with blood and guts.  He was subsequently written up for not being at the rifle range on time.  After mental status examination, the psychiatrist diagnosed the Veteran as having Affective disorder NOS, rule out "BAD," possible PTSD not clear, and alcohol and cannabis abuse.  In May 1998, that same psychiatrist diagnosed atypical affective disorder, rule out PTSD, and alcohol and cannabis abuse.    

In October 1999, the Veteran reported for a VA mental health outpatient appointment noted symptoms of insomnia due to nightmares of someone trying to kill him or him killing someone, suicidal thoughts, broken memories about a car accident that he witnessed during military service in Norfolk, mood swings, feeling anxious, being unable to finish a task due to his inability to focus, getting into arguments with relatives and being argumentative in his job, and being withdrawn and having anhedonia.  The provider diagnosed the Veteran as having rule out affective disorder NOS, rule out mood disorder secondary to alcohol and marijuana, rule out dysthymia, rule out PTSD, and alcohol and marijuana abuse.  

In November 1999, the Veteran underwent VA mental health evaluation with complaints of nightmares and reoccurrence of his time in service.  The Veteran reported that he had been experiencing problems since 1969 including initial and middle insomnia, nightmares (people trying to kill him and him trying to kill other people), watching television when it is not on, seeing things running past on the floor, remembering the accident he witnessed in the service (he came upon an automobile accident where all the passengers were dead and he saw the various bloody bodies in the car), mood swings (arguments with others and unable to maintain a job due to his irritability), social isolation, feelings of depression, poor concentration, and hypervigilance.  The examiner noted that the Veteran joined the Marines six months after his high school graduation and requested to go to Vietnam three times but was assigned elsewhere.  The Veteran reported that he felt "cheated" out of serving his country.  The Veteran also reported that he was assigned to Guantanamo Bay then to the Marine base at Portsmouth Naval Station where he demonstrated behavioral problems after his arrival which ultimately lead to his honorable but unfit for duty discharge.  The examiner noted that the Veteran had several disciplinary actions taken against him while he was in the military and that he was discharged from the Marines with a diagnosis of "passive-aggressive" which made him unfit for duty but not mentally ill.  After mental status examination, the Veteran was diagnosed as having alcohol and cannabis abuse and personality disorder NOS.  

In December 2001, the Veteran reported for VA mental health outpatient treatment at which time he requested an evaluation for PTSD.  The Veteran reported that he was exposed to a traumatic event sometime in 1968 and that he believed that all of his behavioral and emotional problems were caused by the event.  The Veteran reported that while riding to the rifle range, he and a sergeant were crossing a road and saw a car in the middle of the road.  When they approached the car, they saw three dead people in the car partially hanging out of the car, bloodied.  The Veteran denied experiencing fear but was shaken by the sight.  The Veteran reported being preoccupied by the experience for some time after the incident and said that he could remember the scene very vividly although he had forgotten many other events from that time.  The Veteran reported that he did not tell anyone about the incident until 1996 when he filed for disability.  After mental status examination, the Veteran was diagnosed as having alcohol abuse in full sustained remission and mood disorder NOS in remission.  

In a May 2003 letter, J.S., Therapist at a VA Vet Center stated, "I do believe [the Veteran] was traumatized by witnessing an auto accident and death and; that, he suffers residual effects of depression, anxiety, intrusive thoughts and nightmares related to his experience.  He may not meet the guidelines for a diagnosis of PTSD, but he does have symptoms which are related to his experience which [a]ffect his life on a daily basis. ..." 

PTSD screens were positive in 2005 and 2007; however, the Veteran declined referral to mental health clinic for evaluation of PTSD.

In January 2009, VA received a private medical assessment by Dr. R.B., D.O. Med Ex.  Dr. R.B. noted that the Veteran was suffering with PTSD which presents in a chronic and progressive nature.  Dr. R.B. noted that the Veteran was very withdrawn from society, had many anger control issues, and had chronic insomnia, acid reflux disease (GERD), memory loss, night terrors/flashbacks, panic attacks, anxiety, and depression which were triggered by his military service and gradually worsened since that time.  Dr. R.B. noted that PTSD began after the Veteran witnessed a motor vehicle accident while on his way to the rifle range in which three teenagers were dead on arrival in March 1969.  Dr. R.B. noted that the Veteran also witnessed the deaths of Cubans from land mines while working as a sentry at the Marine Corps Base in Guantanamo Bay, Cuba and that he had several friends killed in combat action in Vietnam which left him with overwhelming fear and guilt issues since he did not serve in combat as well as anxiety, panic attacks, and anger issues due to the traumatic nature of the situation he witnessed.  Dr. R.B. stated that while in the military, the Veteran was given the diagnosis of Personality/Passive Aggressive Disorder which was clear and unmistakable error and that in reality, he was suffering from PTSD, which was unknown at that time.  Dr. R.B. concluded that the Veteran had PTSD and noted that the Veteran had been given the diagnosis of a Mood/Anxiety Disorder and Passive Aggressive Disorder in 1969 according to his records but that the diagnoses were clear and unmistakable error and were secondary to his PTSD.  Dr. R.B. noted that the Veteran had secondary depression, anxiety, panic attacks, GERD, insomnia, night terrors, and social/temper disorder.  Dr. R.B. opined that all of the mentioned illness, injuries, and diagnoses were more likely than not caused and/or brought about while the Veteran served in the United States Marine Corps.  Dr. R.B. also opined that the Veteran was of sound mind until the episode of the motor vehicle accident which led to his mental health treatment thereafter.  Dr. R.B noted that the diagnoses were primarily progressive in nature and most certainly remained an issue for the Veteran throughout his life, had robbed him of his military career and any future productive employment, and had decreased his quality of life for the remainder of his years.  

The Veteran underwent private Mental Status Examination in June 2010.  The provider, J.A., M.A., Licensed Psychologist, noted that in the evaluation, the Veteran tended to be vague in the information that he gave, somewhat defensive, and displayed passive aggressive personality characteristics.  J.A. noted that the criteria for PTSD were read to the patient from the Diagnostic Manual so that he would be clear on what the disorder was.  When asked to describe what event or events he was exposed to which would meet criteria, the Veteran stated,

[T]he 18th of November 1968 -- well I was going to the rifle range in Norfolk, Virginia at 2 or 3 AM to the Naval Base where the marines qualified, we were going, we were seeing one headlight up ahead, not moving, we got up on it and saw a wreck in the road, well we checked the people, three kids, teenagers and the two guys on tuxedos and the girl had on a prom dress, she was hanging halfway out the door, the driver was in the windshield and the other boy in the back -- they were dead -- remember bits and pieces, checked to make sure to see if they were alive, it was a back road and there had been another vehicle involved but I didn't see anything, I don't remember anything after that, I was written up for not showing up at the rifle range the next day, I remember somebody coming by and we said go call somebody, I don't remember what happened, it is all a blank.  

The Veteran also stated, "in the Cuban crisis on alert, ready to pull land mines 65-66."  J.A. noted that other medical reports suggest that the Veteran witnessed the deaths of Cubans from land mines while working as a sentry at the Marine Corps Base in Guantanamo Bay, Cuba.  

After mental status examination, J.A. stated, 

In summary we see here a ... [Veteran], who beginning in the service and after the service has adjusted at a neurotic level with associated alcohol abuse and this is felt to have been precipitated by an actual traumatic stressor, where he was on his way to a firearms range at a naval base and witnessed the aftermath of an auto accident in which several teenagers were killed on prom night.  The patient experienced such trauma at that time that he the blacked out and has amnesia for most of the event and for the following day.  He has experienced extreme levels of guilt that somehow they could have saved the individuals, although practical considerations such as lack of medical training and lack of first aid supplies would have made that impossible.  He continues to bear this guilt to the present time which has opened a deep well of sorrow.

The patient developed typical PTSD stigmata ever since that event which occurred November 18, 1968 and also chronic levels of depression.  Although he was diagnosed with anxiety in the past, he denies symptoms of the disorder which would meet the criteria.  The patient also has many passive aggressive personality traits, diagnosed with that by the military in 1969 at Portsmouth Naval Hospital and this has continued to the present time.

The patient has shunned treatment at the VA Hospital because of his rigid demands for certain medications but also because of his avoidance, which he does not want to get into or reveal his real feelings of things that have happened and in fact his overuse of alcohol suggests that he did not want to reveal those feelings even to himself.  We may assume that after the patient blacked out on the road where the accident occurred he may have handled the bodies and later been involved in some way but he has amnesia for that which is probably a good thing.

As can be seen the patient does have PTSD that is clearly service connected and I fail to see how any VA evaluation would fail to see a link between current symptoms and the service stressor.

In June 2010, the Veteran testified before a Decision Review Officer that ninety seven Marines went through boot camp together, that 96 of them went to Vietnam and he was the only Marine who did not go, and only six of them came back.  The Veteran testified that on November 18, 1968, while he was traveling to the rifle range in Dam Neck, Virginia, he and another Marine witnessed an accident.  The Veteran testified that they kept seeing this headlight and they thought it was a motorcycle but it wasn't moving and when they got there, three people -- two guys and girl --- were dead.  The Veteran testified that he was sent on temporary duty to Guantanamo Bay, Cuba from Camp Lejeune right after basic training.  The Veteran testified, "Well, one night, they had an alert and our gun section had to ... had the duty at the gun park ... I mean, it was Castro put 10,000 men on the fence line and they ... they called an alert and we had rounds in the chambers ready to file and that, kind of, went over."  The Veteran testified that it frightened him but later on it was over with.   

The Veteran underwent VA examination in July 2014 at which time he reported that after graduation, he worked on a pipeline for six months and the joined the Marine Corp and was inducted in October 1965.  Basic training was at Parris Island, and advanced infantry training at Camp Lejeune.  After Camp Lejeune, he was stationed at Cuba, at Guantanamo bay for six months on TDY, and then back to Camp Lejeune for about one year.  After a year, he went to La Roda, Spain for six months, and then to Azores on rotation, and then to Norfolk, Virginia where he was until he was out of the service in October 1969.  

The Veteran reported, "I had a lot of friends killed in Viet Nam, personal friends, that went in the Marines and got killed in Nam. Then the accident, and all those shootings at Norfolk and Guantanamo Cuba, ..."  

After mental status examination and administration of Minnesota Multiphasic Personality Inventory 2 (MMPI2), the examiner stated, 

At this time the veteran is not diagnosed with a mental disorder per se due to the presence of over reported symptoms and functional impairments on psychological testing which precludes any formal diagnosis of mood or sleep disorders.  However, there is ample evidence to support the presence of an Unspecified Personality Disorder on Axis II.  This veteran was administratively separated from the Marine Corps due to what was then d[iagnosed] as a Passive Aggressive Personality Disorder with extensive behavioral problems noted IN SERVICE.  Reviewing his extensive psychiatric history, there is not adequate data to support the presence of Posttraumatic Stress Disorder in this writer's opinion.  Rather, given his pattern of interpersonal instabilities and conflicts with authority figures as well as manipulative behavior that have resulted in being fired, separation from the military and not being able to maintain a job in his own words, that means that the core of his mental health related issues stems from character pathology rather than an AXIS I disorder as even before the traumatic event, there was already a pattern of antisocial behavior noted in STR.  

In this case, the record includes two private diagnoses of PTSD.  In Cohen v. Brown, the CAVC held that "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  10 Vet. App. 128, 140 (1997).  As such, "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Id.   

However, J.A. limits his diagnosis of PTSD to the Veteran's unconfirmed stressor of witnessing the aftermath of a motor vehicle accident on his way to the rifle range; and Dr. R.B. (who is apparently not a psychiatrist or psychologist) notes that PTSD began after the Veteran witnessed a motor vehicle accident while on his way to the rifle range in which three teenagers were dead on arrival in March 1969.  Although Dr. R.B. noted that the Veteran also witnessed the deaths of Cubans from land mines while working as a sentry at the Marine Corps Base in Guantanamo Bay, Cuba, he does not specifically relate the PTSD diagnosis to those incidents and only generally relates the Veteran's PTSD to his service in the Marine Corps.  In fact, Dr. R.B. opined that the Veteran was of sound mind until the episode of the motor vehicle accident which led to his mental health treatment thereafter.  No VA psychologist or psychiatrist has found PTSD related to the Cuban or other in-service occurrence or event.

Thus, the record is still absent a competent PTSD diagnosis based on a verified in-service stressor.  Because all of the elements required for a finding of service connection for PTSD are not shown, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a partial remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

With respect to the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, as noted above, in October 2013, the Board remanded the issue for additional development.  Specifically, the Board directed that Veteran be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The Board also directed that the examiner must comment on whether he had a separate psychiatric disorder which was superimposed on his in-service personality disorder during active service.  This was not done by the July 2014 VA examiner.  Further development is, therefore, needed in light of this Stegall violation.

With respect to the issue of entitlement to service connection GERD claimed as secondary to an acquired psychiatric disorder, given that the secondary claim is inextricably intertwined with the claim of service connection for an acquired psychiatric disorder, the matter must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's file should be returned to the VA examiner who conducted the July 2014 VA examination for an additional addendum opinion.  If this examiner is not available, the opinion should be obtained from a psychologist or a psychiatrist. The examiner shall indicate in the addendum report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.

Following a review of the record, the examiner should be asked to render an opinion as to whether there was superimposed acquired psychiatric pathology demonstrated during service that resulted in additional disability apart from the Veteran's passive-aggressive personality.  It should also be noted whether the in-service symptoms could be taken as the early onset of an acquired psychiatric disorder later determined to have existed.  A complete rationale should be provided for all opinions given.  
 
2.  The case should be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


